DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Claim status
The examiner acknowledged the amendment made to the claims on 12/06/2022.
Claims 1, 3, 6-17, 19-25, 28 and 31 are pending. Claims 1 and 19 are currently amended. Claims 2, 4-5, 18, 26-27 and 29-30 are previously cancelled. Claims 10-16 remain withdrawn as being drawn to a nonelected invention (election was made without traverse in the reply filed 01/26/2016). The rest of the claims  are previously presented. Claims 1, 3, 6-9, 17, 19-25, 28 and 31 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 19, 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites that the liquid composition is free of protein. Examiner does not find the support for such a limitation in the disclosure as originally filed. Examiner note that [0017] of the specification discloses that the composition may contain calcium and soluble protein, however, although such a disclosure might provide support for a limitation that the composition is free of “soluble protein”, it does not sufficiently support a limitation that the composition is free of “protein” which is broader than “soluble protein”.
Claims 23 and 28 depend from claim 19 and therefore necessarily incorporate the written description deficiency therein.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 17, 19-20, 22, 23, 24, 25, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nissen US Patent No. 6,291,525 (hereinafter referred to as Nissen) in view of DeWille US Patent Application Publication No. 2011/0305799 A1 (hereinafter referred to as DeWille).
Regarding claims 1, 3, 6, 22, 24, and 31, Nissen teaches a liquid composition (e.g., liquid drink such as water, coffee, tea, sports drink, orange drink or complete nutritional drink, etc.) comprising HMB free acid or salt thereof for improving a human’s perception of his emotional state (column 2, line 59-60 and column 4, line 5-20; column 1, line 55-58).
Nissen does not teach that the liquid composition comprises 0.5-3 grams of HMB acid. However, Nissen teaches that any suitable dose of HMB so as to improve a human’s perception of his emotional state, can be used, and with respect to calcium salt of HMB to administer, the dose is 5-300 gm per kg of body weight per  24 hours (column 3, line 35-55). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of HMB in the composition such that it could effectively improve a human’s perception of his emotional state . As such, the amount of HMB as recited in claim 1 is  merely an obvious variant of the prior art.
Nissen is silent regarding the liquid composition comprising soluble protein such as those listed in claim 31 and vitamin as recited in claim 3. 
In the same field of endeavor, DeWille teaches a nutritional liquid drink that is shelf stable comprising a source of HMB such as calcium HMB or HMB free acid, soluble protein such as whey protein concentrate, whey protein isolate, casein hydrolysate and hydrolyzed collagen, and at least one vitamin ( [0014; 0016; 0038; 0035; 0042; 0012; 0064; 0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen by including a soluble protein such whey protein concentrate, whey protein isolate and casein hydrolysate, and a vitamin with reasonable expectation of success, since prior art has established that it is suitable to add soluble protein and vitamin to a nutritional drink that comprises HMB to provide extra nutrients.
Nissen in view of DeWille results in a composition comprising whey protein concentrate, whey protein isolate or casein hydrolysate all of which are known to be soluble protein, thus reading on the limitations that the composition is free of hydrolyzed collagen, and that the soluble protein is free of insoluble protein as recited in claim 24.
Nissen as recited above includes the embodiment teaching HMB in free acid form thus not requiring calcium HMB; further, Nissen does not require the presence of any other calcium, or fat in the composition (column 2, line 59-60 and column 4, line 5-20; column 1, line 55-58), which is interpreted to read on the limitations that the composition is free of calcium, is non-emulsified type, and that the composition has a fat content of less than 1% by weight as recited in claims 1 and 22.
Regarding claim 17, Nissen in view of DeWille as enumerated above, teaches a liquid composition containing HMB acid, soluble protein and vitamin which is essentially identical with the claimed liquid composition, it thus logically follows that the liquid composition of Nissen in view of DeWille possesses the property of not imparting a change in flavor or metallic after-taste to the liquid composition. 
Regarding claim 20, Nissen in view of DeWille does not teach the volume of the drink. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected any serving size such that the drink could effectively improve a human’s perception of his emotional state . As such the volume as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 25, DeWille teaches that the total protein (e.g., soluble and insoluble) is 3-5% ([0055]), which is roughly about 30-50 g/L (assuming a density of 1 g/ml). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen by incorporating the amount of soluble protein as disclosed by DeWille with reasonable expectation of success, for the reason that prior art has established that such an amount of soluble protein is suitable in a drink that comprises HMB.
Regarding claims 19, 23 and 28, Nissen teaches a liquid composition (e.g., liquid drink such as water, coffee, tea, sports drink, orange drink or complete nutritional drink, etc.) comprising HMB free acid or salt thereof for improving a human’s perception of his emotional state (column 2, line 59-60 and column 4, line 5-20; column 1, line 55-58).
Nissen does not teach that the liquid composition comprises 0.5-3 grams of HMB acid. However, Nissen teaches that any suitable dose of HMB so as to improve a human’s perception of his emotional state, can be used, and with respect to calcium salt of HMB to administer, the dose is 5-300 gm per kg of body weight per  24 hours (column 3, line 35-55). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of HMB in the composition such that it could effectively improve a human’s perception of his emotional state . As such, the amount of HMB as recited in claims 1 and 19 are merely obvious variants of the prior art.
Nissen is silent regarding the liquid composition comprising vitamin.
In the same field of endeavor, DeWille teaches a nutritional liquid drink that is shelf stable comprising a source of HMB such as calcium HMB or HMB free acid and at least one vitamin ([0035;; 0012; 0064; 0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen by including a vitamin with reasonable expectation of success, since prior art has established that it is suitable to add vitamin to a nutritional drink that comprises HMB to provide extra nutrients.
Nissen does not require the presence of fat or protein in the composition (column 2, line 59-60 and column 4, line 5-20; column 1, line 55-58), which is interpreted to read on the limitations that the composition is free of protein, is non-emulsified type, and that the composition has a fat content of less than 1% by weight as recited in claims 19 and 23.
Claims 7-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nissen in view of DeWille as applied to claim 1 above, and further in view of Kwapong (US 5,472,716).
Regarding claims 7-9, Nissen in view of DeWille, as enumerated above teaches a drink comprising HMB, but is silent regarding the pH of the drink.
Kwapong teaches a method of suppressing hunger or producing satiety by adding a high concentration of food acid to a beverage such that the pH of the beverage is 2-4 (column 2, line 59-65; claim 1; column 3, line 47-51). Both Nissen and Kwapong are directed to beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen in view of DeWille by adding food acid to the beverage to maintain a pH of 2-4 so as to suppress hunger. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that adjusting the pH a drink to 2-4 could suppress hunger.
The pH as disclosed by Kwapong falls with that recited in claim 7 and overlaps with those recited in claims 8-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 21, as recited above, Nissen as modified by DeWille results in a composition comprising whey protein concentrate, whey protein isolate or casein hydrolysate all of which are known to be soluble protein, thus reading on the limitation that the soluble protein is the primary source of protein as recited in claims 21.


Response to Arguments 
Applicant's arguments filed 02/28/2022 have been fully considered and the examiner’s response is shown below
The 35 USC 112 (b) rejection is withdrawn in view of the amendment made to claims 1 and 19. However, amended claim 19 is subjected to a 35 USC 112 (a) rejection. See para. 6 of the instant office action.
The 35 USC 103 rejection over DeWille is withdrawn in view of the amendment made to the claims.
Regarding the 35 USC 103 rejection over Nissen in view of DeWille, applicant argues on pages 9-10 of the Remarks that the skilled artisan would have no teaching in providing any direction with regard to specific dosage, for the reason that instant claims are not directed to the improvement of a human’s perception of his emotional state. Applicant goes on to argue that the specification has indicated the composition is directed to a nutritional liquid.
Applicant’s arguments are considered but found unpersuasive. Nowhere in the claim is saying that composition is not directed to improvement of a human’s perception of his emotional state. Applicant is arguing a feature that is not claimed. Further, examiner notes that [0002] of the specification actually talks about that HMB is able to improve a human’s perception of his emotional state. Additionally, applicant is reminded that Nissen is also directed to a nutritional liquid, which is analogues to the claimed invention.
Unfortunately, where the teaching of the prior art has shown the amount of HMB as recited in the claim is an obvious variant of the prior art, applicant has not shown any criticality associated with 0.5-3 g HMB by convincing evidence or arguments.
Regarding the modification of Nissen with DeWille for teaching a soluble protein, applicant argues on page 10 of the Remarks that where Nissen is directed to composition for improvement of a human’s perception of his emotional state, DeWille is directed to nutritional supplement. Applicant then concludes that there is no motivation to combine the two.
Applicant’s arguments are considered but found unpersuasive because Nissen is actually directed to a nutritional liquid that comprises HMB, as a matter fact, one of the embodiments of Nissen is a complete nutritional drink (column 4, line 17). As such, DeWille and Nissen are analogues to each other and the motivation to modify Nissen with DeWille is well-founded.
Applicant argues on page 11 of the Remarks a person having ordinary skill in the art would not have a motivation to select only protein without calcium or select vitamin without protein, for the reason that DeWille requires the presence of calcium and protein.
Applicant’s arguments are considered but found unpersuasive. Applicant’s argument would have made more sense if the rejection were over DeWille in view of Nissen, however, in the instant case, the rejection is over Nissen in view of DeWille. DeWille as a second reference is cited to teach protein or vitamin and what else is in the composition of DeWille is not relevant, since nowhere in DeWille teaches that a protein has to go with a calcium or a vitamin has to go with a protein to function.
For the reason set forth above, applicant’s argument regarding impermissible hindsight is not persuasive either. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the knowledge of adding a protein and/or a vitamin to a nutritional liquid is well within the level of ordinary skill at the time the claimed invention was made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793